           Case 3:20-cv-00077-JAM Document 3 Filed 04/30/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 IN RE: KEITH MORDASKY

                                                             No. 3:20-cv-00077 (JAM)




                   ORDER DENYING REQUEST FOR LEAVE TO FILE

        On January 10, 2020, the Court received a “motion for leave” filed by Keith Mordasky.

The motion states in its entirety “To Janet C. Hall: You will notice that Troop K is not invol[v]ed

in these cases. Forward these drafts to my substa[t]ion address 25 Vermont Drive, Apt 14,

Willimantic, CT, 06226.” Doc. #1. Attached to this “motion for leave” are four proposed

complaints asserting wildly frivolous allegations of impropriety against various national

politicians. Doc. #1; see also Docs. #1-2; #1-3; #1-5; #1-7. Attached in turn to each proposed

complaint is a motion for leave to proceed in forma pauperis. Docs. #1-2 at 6; #1-3 at 6; #1-5 at

6; #1-7 at 6.

        Mordasky has an extensive litigation history in this District. A PACER search shows

“Keith Mordasky” or “Keith S. Mordasky” is listed as plaintiff in 112 cases in the District of

Connecticut.

        After issuing an order to show cause and allowing Mordasky an opportunity to respond,

Judge Hall has previously entered a leave-to-file sanction: an order requiring Mordasky to

request leave to file any new in forma pauperis actions or other documents in the District of

Connecticut. See Doc. #1-1 (Mordasky v. Troop K et al, 3:16-cv-1219 (JCH), Doc. #21, (D.




                                                 1
           Case 3:20-cv-00077-JAM Document 3 Filed 04/30/20 Page 2 of 2



Conn. July 20, 2016)); In re Martin-Trigona, 9 F.3d 226, 228-30 (2d Cir. 1993) (discussing

authority of federal court to issue leave-to-file sanction against vexatious litigants).

       Because Mordasky’s proposed complaints are plainly delusional and frivolous, I will

deny his motion for leave to file the proposed complaints. See Roy v. USA Govt Washington,

2009 WL 580442 at *1 (E.D.N.Y. 2009); see also Neitzke v. Williams, 490 U.S. 319, 327 (1989)

(noting authority of court to dismiss frivolous claims); Abascal v. Jarkos, 357 F. App’x 388, 390

(2d Cir. 2009) (noting authority of court to dismiss claims with “fantastic” or “delusional

scenarios”).

       Judge Hall’s order barring Mordasky from filing future in forma pauperis complaints or

other documents with the Court without leave to do so remains in effect. The Clerk of Court is

directed to return, without filing, any future in forma pauperis complaints submitted by

Mordasky without a clear request for leave to file. The Court certifies pursuant to 28 U.S.C. §

1915(a)(3) that any appeal from this order would not be taken in good faith and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962); Malley v. Corp. Counsel of City of New York, 9 F. App’x 58, 59–60 (2d

Cir. 2001).

       Accordingly, the Court DENIES the request for leave to file (Doc. #1) with prejudice.

The Clerk of Court shall close this case. It is so ordered.

       Dated at New Haven this 30th day of April 2020.

                                                       /s/Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                   2
